PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/254,885
Filing Date: 23 Jan 2019
Appellant(s): Brace et al.



__________________
Mandy B. Willis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2018/0362738) in view of Sandstrom et al. (US 2016/0376428).
Regarding claims 1, 7, 9, 10, 17 and 18, Hahn et al. teaches a pneumatic rubber tire having a component of a rubber composition containing, based on parts by weight per 100 parts by weight of the rubber (phr), conjugated diene-based elastomers comprised of about 40 to about 90 phr of a specialized styrene/butadiene elastomer having a molecular weight profile comprised of a weight average molecular weight in a range of from about 500,000 to about 800,000 with a low molecular weight content limited to a maximum of 6% of said styrene/butadiene elastomer having a number average molecular weight of up to 150,000, and about 60 to about 10 phr of at least one additional conjugated diene-based elastomer; and about 40 to about 150 phr of reinforcing filler comprised of a combination of rubber reinforcing carbon black and precipitated silica, wherein the precipitated silica is provided together with a coupling agent for said precipitated silica having a moiety reactive or interactive with hydroxyl groups on said precipitated silica and another different moiety reactive or interactive with said diene-based elastomers (¶8-12).  Additionally, Hahn et al. teaches that the styrene butadiene rubber is petroleum oil extended with 20 parts of oil (Table 1, notes 3 and 4).  
Hahn et al. does not teach that the rubber composition contains about 9 to about 40 phr of traction promoting resin, and about 9 to about 40 phr total of rubber processing oil comprised of at least one triglyceride vegetable oil and petroleum-based rubber processing oil extended specialized styrene/butadiene elastomer, wherein the total amount of the resin and oil is from 40 to 49 phr.  As stated above, Hahn et al. teaches that the styrene butadiene rubber is petroleum oil extended with 20 parts of oil (Table 1, notes 3 and 4).  For the resin and the vegetable oil limitations, Sandstrom et al. teaches a rubber composition for a tire tread comprising a styrene butadiene rubber, a filler of silica and carbon black, about 5 to about 35 phr of resin such as a 
Regarding claim 2, Hahn et al. teaches in Table 1 that Experimental Examples C and D use 80 phr of silica and 5 phr of carbon black.  These amounts provide that the silica is 94% by weight of the filler and carbon black is 6% by weight of the filler (amounts calculated by Examiner).
Regarding claim 3, Hahn et al. teaches in Table 1 that the examples contain 5 phr of carbon black.  This would mean that the rubber composition could then contain from 35 to 145 phr of silica (overlaps with at least 100 phr) (¶12).
	Regarding claim 11, Hahn et al. teaches the coupling agent is an alkoxyorganomercaptosilane or a bis(3-triethoxysilylpropyl) polysulfide having an average of from about 2 to about 4 connecting sulfur atoms in its polysulfidic bridge (¶13).
	Regarding claim 12, Hahn et al. teaches that the precipitated silica and coupling agent are provided as a composite of said precipitated silica pre-treated with said coupling agent prior to addition thereof to the rubber composition (¶15).
	Regarding claim 13, Hahn et al. teaches that the precipitated silica and coupling agent are provided with said rubber composition to thereby provide in situ treatment of said precipitated silica within said rubber composition (¶13).
	Regarding claim 14, Hahn et al. teaches that the additional conjugated diene-based rubber may be cis 1,4-polybutadiene, cis 1,4-polyisoprene, or a styrene/butadiene rubber other than the specialized styrene/butadiene rubber (¶24).
Regarding claims 15 and 16, Hahn et al. teaches that the specialized or additional styrene/butadiene elastomer may be tin or silicon coupled (¶25).
	Regarding claim 19, Hahn et al. teaches that the rubber composition is sulfur cured (¶17).
	Regarding claim 20, Hahn et al. teaches that the tire component is a circumferential tire tread (¶20).

(2) Response to Argument
Arguments A and D – Presence of an Unexpected Property is Evidence of Nonobviousness and The Experimental Sample Compositions are within the Claimed Ranges
These two arguments will be discussed together because they are related.  Appellant argues that the claimed invention possesses an unexpected property and that the experimental samples are commensurate in scope with the claims.  These arguments are unpersuasive.  In response to appellant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d). 
In this case, the examples presented are not fully commensurate in scope with the claims and therefore cannot serve as evidence for an unexpected property.  Of the samples presented in Table 2 of the instant specification, only Experimental Sample D includes the freely added soybean oil as required by claim 1 (“freely added triglyceride vegetable oil”).  However, in Experimental Sample D, the total of the amount of the traction promoting resin and of the rubber processing oil, which includes the freely added triglyceride vegetable oil and the extender oil, totals 51 phr.  This amount is outside of the claimed range of 40 to 49 phr for these three 

Argument B – The Cited Combination is Silent on Elements Recited in the Claims
Appellant argues that the combination of references do not teach each claim limitation.  This is unpersuasive.  First, appellant states that in the Office Action of December 10, 2020, “the Examiner rejected Claim 1 based on elements of a previous claim and not the current claim.”  This is untrue.  Each limitation of the current claim 1 is taught and accounted for within the rejection of claim 1 in the Office Action of December 10, 2020.  Second, appellant argues that neither cited reference teaches a combination of the oils used – a freely added triglyceride oil and a petroleum based extender oil.  However, it is not required that one reference teach the use of both oils.  The combination of references teaches the use of both oils as cited in the rejection of record.  Third, appellant argue that the secondary reference of Sandstrom uses soybean oil to replace petroleum-based rubber processing oil and that therefore, one of ordinary skill in the art would not add soybean oil into a rubber composition which requires the presence of petroleum-based extender oil.  Appellant further argues that this teaching in Sandstrom amounts to a teaching away from a combination of freely added soybean oil and petroleum-based extender oil.  This argument is unpersuasive.  Sandstrom teaches that additional processing oils (e.g. petroleum 

Argument C – There is No Motivation to Combine References
Appellant argues that there is no motivation to combine the references because Sandstrom is concerned with high molecular weight styrene butadiene rubbers and Hahn nor the present application have this concern.  This argument is unpersuasive.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the rejection, one of ordinary skill would have been motivated to modify Hahn with the teaching of Sandstrom as set forth in the rejection in order to promote wet traction of the rubber (Sandstrom, ¶12) and to positively impact the low temperature winter performance of the rubber composition (Sandstrom, ¶10).  These are desired characteristics of a tire tread.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, appellant has not discredited or argued against the rationale set forth by the Office.  Therefore, this argument is unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGELA C SCOTT/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        


Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
/LIAM J HEINCER/Primary Examiner, Art Unit 1767      
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.